DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 and 13-19 are allowable. Claims 8-11 and 13 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on June 28, 2021, is hereby withdrawn and claims 8-11 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Rashid on May 16, 2022.
The application has been amended as follows: 
2. The device according to claim 1, wherein 
the second region of the second semiconductor layer has a front surface contacting the second electrode, and 
[[the]] a surface concentration of the second conductivity type impurities at the front surface of the second region is lower than [[the]] a surface concentration of the second conductivity type impurities at the front surface of the first region of the second semiconductor layer.
7. The device according to claim 1, wherein 
[[the]] a surface concentration of the second conductivity type impurities in the second region of the second semiconductor layer at a front surface of the second region is equal to or less than one-tenth [[the]] a surface concentration of the second conductivity type impurities at a front surface of the first region in the second semiconductor layer.
12. Cancelled.
19. The device according to claim 2, wherein 
the second semiconductor layer includes a plurality of second further regions, each of the plurality of second further regions being similar to the second region, the plurality of second further regions being arranged along the front surface of the semiconductor body in a first direction and a second directionin a plan view, the first direction being perpendicular to the second direction, and 
the first region is provided with a grid pattern between the plurality of second further regions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the first region having a first concentration profile in a thickness direction directed from the front surface of the semiconductor body to the back surface of the semiconductor body where a first peak concentration of the second conductivity type impurities in the first region is provided at a first depth, the first region being electrically connected to the second electrode, the second region including the second conductivity type impurities with a second concentration profile in the thickness direction different from the first concentration profile, where a second peak concentration of the second conductivity type impurities in the second region is provided at a second depth deeper than the first depth in the thickness direction", as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A is cited as being related to a semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811